If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


HUBERT MARSHALL, JR.,                                             UNPUBLISHED
                                                                  August 18, 2022
              Plaintiff/Counterdefendant-Appellee,

v                                                                 No. 356634
                                                                  Wayne Circuit Court
WILLIAM CAMPBELL, JR.,                                            LC No. 19-005765-CH

              Defendant-Appellant,

and

MACILL INTERNATIONAL, INC.,

              Defendant/Counterplaintiff-Appellant.



Before: GADOLA, P.J., and CAVANAGH and K.F. KELLY, JJ.

K. F. KELLY, J. (concurring).


       I concur in the result reached by the majority.




                                                           /s/ Kirsten Frank Kelly




                                                -1-